DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a system for receiving a high quality image from a video segment, the system comprising:
one or more physical computer processors configured by computer readable instructions to:
effectuate presentation of a lower frame rate version of the video segment, a frame rate of the lower frame rate version of the video segment being lower than a frame rate of the video segment, a point in time within the lower frame rate version of the video segment corresponding to a single frame of the video segment, wherein the lower frame rate version of the video segment does not include multiple frames of the video segment adjacent to the single frame;
receive a selection of the point in time within the lower frame rate version of the video segment;
responsive to the selection of the point in time, expand presentation of the video segment at the point in time by effectuating presentation of at least some of the multiple frames of the video segment adjacent to the single frame and provide a view of additional video frames of the video segment that were not originally included in the presentation of the lower frame rate version of the video segment and;
receive a selection of a single frame from the expanded presentation of the video segment; and
effectuate presentation of a high resolution version of the single frame selected from the expanded presentation of the video segment.
Givoly (US 2011/0206351), Furlan (US 2010/0295966) and Marcellin et al. (US 2007/0014476) are the closest prior art relating to the Applicant's claimed invention. 
Givoly discloses a video processing system and a method for editing a video asset, the method includes: obtaining a video asset of a first resolution; compressing, by compressing module, a video asset to provide a compressed video asset of a second resolution that is lower than the first resolution; transmitting, by a transmitter that is a hardware component, the compressed video asset to a remote video editor; requesting the remote video editor to edit the compressed video asset; receiving editing instructions from the remote video editor, the editing instructions are generated by the 
Furlan discloses a method that includes receiving image data from a digital image sensor that is associated with a series of video frames. The method further includes processing a first portion of the image data to generate a first video frame included in a video sequence, where the first video frame has a first resolution, storing the first video frame in a first memory location, processing a second portion of the image data to generate an image having a second resolution that is greater than the first resolution, and storing the second video frame in a second memory location.
Marcellin discloses scalable image compression is exploited to facilitate the creative process in the post-production of motion pictures. Specifically, digital intermediate (DI) processing of motion pictures is enabled by dynamically rendering proxies 126 (steps 122, 124, 128) in response to client requests (steps 116, 118). A DI application is designed to enhance the efficiency of post-processing and the quality of the work product of the editors, colorists and other creative people. The DI application also provides a method for efficiently formatting the product for film, digital cinema, DVD and other video applications.
The prior art do not disclose or render obvious the amended features.


effectuating presentation of a lower frame rate version of the video segment, a frame rate of the lower frame rate version of the video segment being lower than a frame rate of the video segment, a point in time within the lower frame rate version of the video segment corresponding to a single frame of the video segment, wherein the lower frame rate version of the video segment does not include multiple frames of the video segment adjacent to the single frame;
receiving a selection of the point in time within the lower frame rate version of the video segment;
responsive to the selection of the point in time, expand presentation of the video segment at the point in time by effectuating presentation of at least some of the multiple frames of the video segment adjacent to the single frame and provide a view of additional video frames of the video segment that were not originally included in the presentation of the lower frame rate version of the video segment;
receiving a selection of a single frame from the expanded presentation of the video segment; and
effectuating presentation of a high resolution version of the single frame selected from the expanded presentation of the video segment.
Givoly (US 2011/0206351), Furlan (US 2010/0295966) and Marcellin et al. (US 2007/0014476) are the closest prior art relating to the Applicant's claimed invention. 
Givoly discloses a video processing system and a method for editing a video asset, the method includes: obtaining a video asset of a first resolution; compressing, by compressing module, a video asset to provide a compressed video asset of a second resolution that is lower than the first resolution; transmitting, by a transmitter that is a hardware component, the compressed video asset to a remote video editor; requesting the remote video editor to edit the compressed video asset; receiving editing instructions from the remote video editor, the editing instructions are generated by the remote editor when editing the compressed video asset; processing, by a video processor, the video asset based on the editing instructions to provide an edited video asset; and performing at least one of storing, displaying or publishing the edited video asset.
Furlan discloses a method that includes receiving image data from a digital image sensor that is associated with a series of video frames. The method further includes processing a first portion of the image data to generate a first video frame included in a video sequence, where the first video frame has a first resolution, storing the first video frame in a first memory location, processing a second portion of the 
Marcellin discloses scalable image compression is exploited to facilitate the creative process in the post-production of motion pictures. Specifically, digital intermediate (DI) processing of motion pictures is enabled by dynamically rendering proxies 126 (steps 122, 124, 128) in response to client requests (steps 116, 118). A DI application is designed to enhance the efficiency of post-processing and the quality of the work product of the editors, colorists and other creative people. The DI application also provides a method for efficiently formatting the product for film, digital cinema, DVD and other video applications.
The prior art do not disclose or render obvious the amended features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100332131 A1	Horvitz; Eric et al.
US 20150054975 A1	Emmett; Phillip J. et al.
US 20140340465 A1	Shi; Shu et al.
US 20110150433 A1	Alexandrov; Albert et al.
US 20110285866 A1	Bhrugumalla; Satish Kumar et al.
US 20100295966 A1	FURLAN; John
US 20070086669 A1	Berger; Adam L. et al.
US 20110206351 A1	Givoly; Tal

US 20070014476 A1	Marcellin; Michael W. et al.
US 10534525 B1		Suchland; Jonathan Edward

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/13/2021